DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Regarding claim 2, this claim recites “at least one edge”; but claim 1, from which this claim depends, also recites “at least one edge”.  It is therefore unclear whether “at least one edge” in claim 2 refers to the same component(s) as, or different components than, “at least one edge” in claim 1.  Clarification is required.  For examination purposes, the examiner is considering “at least one edge” in claim 2 to refer to the same component(s) as “at least one edge” in claim 1.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dessaint (20170347817).  
Regarding claim 1, Dessaint teaches a disposable tablecloth comprising a body portion (1) having a top surface (i.e., upper surface of 1) and a bottom surface (i.e., lower surface of 1); an edge pocket (2) formed adjacent to at least one edge of the body portion; and a drawstring (5) disposed within the edge pocket with the drawstring having a first end and a second end (i.e., ends of 5); wherein the first end and second end are attached (by 3-4) to the edge pocket; wherein the edge pocket has at least one opening (at 4) that exposes the drawstring.
Regarding claim 2, Dessaint teaches a cinching member (6) disposed along at least one edge (i.e., when 6 is located proximate 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dessaint (20170347817) in view of Gledhill (20100132595).  Dessaint teach(es) the structure substantially as claimed, including a body portion (1) having a top surface (i.e., upper surface of 1); but fail(s) to teach an imprint of a design.  However, Gledhill teaches the inclusion, on the top surface of a body portion (12), of an imprint of a design (see Fig. 1 & par. 50).  It would have been obvious to one of ordinary skill in the art to add an imprint, as taught by Gledhill, to the top surface of Dessinat, in order to improve the aesthetic appearance of the tablecloth.  
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed (20050175812) in view of Ross (20150225127).  
Regarding claim 1, Mohammed teach(es) the structure substantially as claimed, including a disposable tablecloth comprising: a body portion (12) having a top surface (i.e., upper surface of 12) and a bottom surface (i.e., lower surface of 12) and at least one edge (at 16); and handles (20); wherein the tablecloth is capable of being used as a trash bag (Fig. 5); but fail(s) to teach a drawstring or an edge pocket.  However, Ross teaches the inclusion, on a body portion of a trash bag, of carrying means (120, 122, 130, 132, 142, 142) comprising an edge pocket (120, 122) formed adjacent to at least one edge of the body portion; and a drawstring (130, 132) disposed within the edge pocket with the drawstring having a first end (at 140) and a second end (at 142); wherein the first end and second end are attached to the edge pocket (at 140 & 142 - see par. 30); wherein the edge pocket has at least one opening that exposes the drawstring (see Fig. 1).  It would have been obvious to one of ordinary skill in the art to substitute carrying means, as taught by Ross, for the handles of Mohammed, in order to facilitate relocation of the tablecloth after use while reducing spillage of trash contained by the tablecloth (as suggested by par. 8 of Ross).  
Regarding claim 2, Mohammed teaches a cinching member (16) disposed along the at least one edge (Figs. 3-4).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mohammed (20050175812) in view of Ross (20150225127) in view of Gledhill (20100132595).  Mohammed as modified teach(es) the structure substantially as claimed, including a body portion (12) having a top surface (i.e., upper surface of 12); but fail(s) to teach an imprint of a design.  However, Gledhill teaches the inclusion, on the top surface of a body portion (12), of an imprint of a design (see Fig. 1 & par. 50).  It would have been obvious to one of ordinary skill in the art to add an imprint, as taught by Gledhill, to the top surface of Mohammed as modified, in order to improve the aesthetic appearance of the tablecloth.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637